                                                         Case 4:19-cv-07562-PJH Document 131 Filed 08/24/20 Page 1 of 3



                                                 1   McDERMOTT WILL & EMERY LLP
                                                     RUSSELL HAYMAN (SBN 110643)
                                                 2   rhayman@mwe.com
                                                     JON DEAN (SBN 184972)
                                                 3   jdean@mwe.com
                                                     JASON D. STRABO (SBN 246426)
                                                 4   jstrabo@mwe.com
                                                     MICHELLE LOWERY (SBN 302882)
                                                 5   mslowery@mwe.com
                                                     2049 Century Park East, Suite 3200
                                                 6   Los Angeles, CA 90067-3206
                                                     Telephone:    +1 310 277 4110
                                                 7   Facsimile:    +1 310 277 4730
                                                 8   Attorneys for Defendants
                                                     PLANTRONICS, INC., THOMAS PUORRO
                                                 9   AND JEDD WILLIAMS
                                                10                      IN THE UNITED STATES DISTRICT COURT
                                                                  IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                11
MCDERMOTT WILL & EMERY LLP




                                                                                  OAKLAND DIVISION
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   CISCO SYSTEMS, INC., a California        Case No. 4:19-cv-07562-PJH
                                                     Corporation, CISCO TECHNOLOGY, INC., a
                                                14   California Corporation,                  NOTICE OF CHANGE IN COUNSEL

                                                15                      Plaintiffs,

                                                16         v.

                                                17   WILSON CHUNG, JAMES HE, JEDD
                                                     WILLIAMS, and THOMAS PUORRO,
                                                18   individuals, and PLANTRONICS, INC. dba
                                                     POLY,
                                                19
                                                                        Defendants.
                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                              NOTICE OF CHANGE IN COUNSEL
                                                                                                                   CASE NO. C-19-07562 PJH
                                                            Case 4:19-cv-07562-PJH Document 131 Filed 08/24/20 Page 2 of 3



                                                 1           PLEASE TAKE NOTICE that Defendant Jedd Williams substitutes Russell Hayman, Jon

                                                 2   Dean, Jason D. Strabo and Michelle Lowery of McDermott Will & Emery LLP as counsel of

                                                 3   record in place of Alison L. Plessman, Lauren M. Johnson and Sara Banco of Hueston Hennigan

                                                 4   LLP.

                                                 5           Pursuant to Local Rule 5-1(c)(2)(C), Alison L. Plessman, Lauren M. Johnson, and Sara

                                                 6   Banco, are no longer counsel of record for Defendant Jedd Williams and cease to be involved in

                                                 7   this matter. Please remove Alison L. Plessman, Lauren M. Johnson, and Sara Banco from all future

                                                 8   mailings, and direct all future mailings to Russell Hayman, Jon Dean, Jason D. Strabo and Michelle
                                                 9   Lowery of McDermott Will & Emery LLP, who assume the role as counsel of record.
                                                10           PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only all
                                                11   notices and papers, but also includes, without limitation, orders and notices of any pleading,
MCDERMOTT WILL & EMERY LLP




                                                12   hearing, application, motion, request or demand, whether formal or informal, written or oral, or
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   transmitted or conveyed by mail, facsimile or e-mail.
                                                14

                                                15   DATED: August 24, 2020                McDERMOTT WILL & EMERY LLP
                                                16

                                                17                                         By: /s/ Jason Strabo
                                                                                              Jason D. Strabo
                                                18                                            Russell Hayman
                                                                                              Jon Dean
                                                19                                            Michelle Lowery
                                                                                              Attorneys for Defendants
                                                20

                                                21   DATED: August 24, 2020                HUESTON HENNIGAN LLP
                                                22

                                                23                                         By:/s/ Alison L. Plessman
                                                                                              Alison L. Plessman
                                                24                                            Lauren M. Johnson
                                                                                              Sara Banco
                                                25

                                                26

                                                27

                                                28

                                                                                                                             NOTICE OF CHANGE IN COUNSEL
                                                                                                       -1-                        CASE NO. C-19-07562 PJH
                                                          Case 4:19-cv-07562-PJH Document 131 Filed 08/24/20 Page 3 of 3



                                                 1                                     SIGNATURE ATTESTATION
                                                 2          Pursuant to Civil L.R. 5.1, I hereby attest that I have obtained the concurrence in the filing
                                                 3   of this document from all the signatories for whom a signature is indicated by a “conformed”
                                                 4   signature (/s/) within this e-filed document and I have on file records to support this concurrence
                                                 5   for subsequent production for the Court if so ordered or for inspection upon request.
                                                 6

                                                 7

                                                 8    Dated: August 24, 2020                           /s/ Jason Strabo
                                                                                                       Jason Strabo
                                                 9

                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18
                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                                              NOTICE OF CHANGE IN COUNSEL
                                                                                                       -2-                         CASE NO. C-19-07562 PJH
